Exhibit 10.4

 

AMENDMENT
TO THE
MAUI LAND & PINEAPPLE COMPANY, INC.
2003 STOCK AND INCENTIVE COMPENSATION PLAN
STOCK OPTION AGREEMENT

 

This Amendment to the Maui Land & Pineapple Company, Inc. 2003 Stock and
Incentive Compensation Plan Stock Option Agreement (the “Amendment”) is made as
of this 7th day of August, 2006, by and between Maui Land & Pineapple Company,
Inc. (the “Company”) and Brian C. Nishida (“Optionee”).

 

RECITALS

 

WHEREAS, the Company and Optionee entered into the Maui Land & Pineapple
Company, Inc. 2003 Stock and Incentive Compensation Plan Stock Option Agreement
dated January 1, 2004 (the “Agreement”), subject to the Company’s power to amend
the Agreement as set forth in Section 9 therein;

 

WHEREAS, the Company has determined that, in light of changes to the Internal
Revenue Code of 1986, as amended, that became effective after January 1, 2004,
in particular, the adoption of Section 409A, it is the best interests of the
Company and the Optionee to amend the Agreement; and

 

WHEREAS, the fair market value per Share of the Company’s Common Stock on the
Grant Date was $35.50.

 


AGREEMENT


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Amendment to Exercise Price. Section 2.a. of the Agreement is
hereby amended and restated to read in full as follows:

 

“a.           Exercise Price. The Exercise Price shall be $35.50, which was the
fair market value per Share as of the Grant Date.”

 


2.             DEFINITIONS. UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
USED IN THIS AMENDMENT SHALL HAVE THE SAME MEANINGS ASCRIBED TO THEM IN THE
AGREEMENT.


 


3.             ENTIRE AGREEMENT. THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
CONSTITUTES THE FULL AND COMPLETE AGREEMENT BETWEEN THE PARTIES HERETO REGARDING
THE SUBJECT MATTER OF THE AGREEMENT AND SHALL SUPERSEDE ALL PRIOR UNDERSTANDING
OR AGREEMENTS, IF ANY, WHETHER WRITTEN OR ORAL, CONCERNING THE SUBJECT MATTER OF
THE AGREEMENT, AS AMENDED.

 


4.             FORCE AND EFFECT. EXCEPT AS MODIFIED BY THIS AMENDMENT, THE TERMS
AND PROVISIONS OF THE AGREEMENT ARE HEREBY RATIFIED AND CONFIRMED AND ARE AND
SHALL REMAIN IN FULL FORCE AND EFFECT.

 


5.             COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

 

--------------------------------------------------------------------------------


 


6.             EXECUTION. THIS AMENDMENT MAY BE EXECUTED BY FACSIMILE SIGNATURES
AND SUCH SIGNATURE WILL BE DEEMED BINDING FOR ALL PURPOSES OF THIS AMENDMENT,
WITHOUT DELIVERY OF AN ORIGINAL SIGNATURE BEING REQUIRED.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

COMPANY:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

/S/ DAVID C. COLE

 

 

 

 

Name:

 

David C. Cole

 

 

 

 

Its:

Chairman, President & CEO

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

/S/ BRIAN C. NISHIDA

 

 

Brian C. Nishida

 

 

 

--------------------------------------------------------------------------------